*508OPINION.
Littleton:
The first issue is controlled by the decision of the Board in Appeal of Providence & Worcester Railroad Co., 5 B. T. A. 1186. On the authority of that decision it is held that the amount of Federal income tax upon petitioner’s income for 1917 and paid by petitioner’s lessee in 1918 constituted additional income to petitioner in the latter year, that the amount of Federal income tax due upon petitioner’s income for 1918 without the inclusion therein of any amount on account of income tax paid in that year by the lessee as the tax upon the income for the year 1917 constituted additional taxable income in 1919.
The second and third issues are governed by the decisions of the Board in L. S. Ayers & Co., 1 B. T. A. 1135, and Best Steel Castings Co., 6 B. T. A. 274. The Commissioner’s action in regard to these issues is therefore reversed.
Reviewed by the Board.

Judgment will be entered on 15 days' notice, under Rule 50.